Citation Nr: 0317207	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for an eye disorder.  

Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto 
Rico.  

In December 2000, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate action.  

The claim for service connection for hearing loss in the left 
ear will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's refractive error and are congenital or 
developmental disorders.

2.  The medical evidence does not show that an acquired eye 
disorder, including conjunctivitis was caused by service.  

3.  There is no evidence of a current diagnosis of pterygium 
of the left eye or elevated intraocular lens of the left eye 
that is related to service.  


CONCLUSION OF LAW

Refractive error is not a disability for VA purposes, and a 
claimed acquired  eye disorder, including conjunctivitis, 
pterygium of the left eye, and elevated intraocular lens of 
the left eye, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in March 1993, and there is no issue as to 
provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the December 2000 remand, the Board directed the RO to 
develop the veteran's claim for service connection for an eye 
disorder in compliance with the VCAA.  

Accordingly, VA sent the veteran a letter dated in August 
2002 and a supplemental statement of case dated in November 
2002 informing the veteran of his and VA's duties and 
responsibilities in developing his claim as required by the 
VCAA.  VA indicated that its duty was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
support his claim such as obtaining medical records, 
employment records, or records from other Federal agencies, 
and providing medical examinations or opinions, if necessary.  
The veteran was informed that ultimately it was his 
responsibility to support his claim with appropriate 
evidence.  VA informed the veteran that it needed him to 
provide evidence showing that the conditions for which he 
claims service connection were incurred in service and 
treatment since discharge for the conditions.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Service medical records, VA medical records, and private 
medical records pertinent to this matter have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examination in November 1993 
for his eyes.  The examination report contained adequate 
clinical findings pertinent to the claim for service 
connection for an eye disorder.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. 




II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of 38 C.F.R. § 3.303(c), 4.9, refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), as in effect both prior to and on August 
26, 1996, defects of form or structure of the eye of 
congenital or developmental origin, such as myopia (other 
than malignant or pernicious) will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  
Adjudication Procedure Manual M21-1, Part VI, 11.07(b).  
Also, there is for consideration the effects of superimposed 
disease or injury in determining whether a pre-existing 
entity was aggravated.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990).  

Service medical records reflect that veteran was seen for 
conjunctivitis of about a ten-day duration in January 1970.  
He complained of pain.  The diagnosis was conjunctivitis.  In 
September 1970, he complained of eye problems for about a 
month.  A physical examination showed uncertain corneal 
ulceration with infection.  An ophthalmologic consultation 
was recommended.  An entry dated in December 1970 reflects 
that the veteran was seen at a specialty clinic for his eye.  
It was noted that the veteran had pterygium of the left eye 
just beyond the limbus.  When examined for separation from 
service in May 1971, there were no complaints or findings of 
an eye disorder.  A clinical evaluation shows that the 
veteran's eyes, opthalmoscopic, pupils and ocular motility 
were normal.  No pertinent defects or diagnoses were noted.  

In statement dated in August 1993, Jose R. Cumba Quiles, 
M.D., indicated that the veteran was his patient.  The doctor 
indicated that the veteran had diagnoses of inflamed 
(chronic) conjunctivitis, status post pterygium surgery of 
the left eye, elevated intraocular lens of the left eye 
(glaucoma suspect) and error of refraction.  

In November 1993, the veteran was provided a VA visual 
examination for nasal pterygium.  The examiner noted that the 
veteran had no systemic illnesses and no known allergies.  A 
physical examination of the eyes revealed, in pertinent part, 
conjunctiva plus three in left eye.  The diagnosis was 
alcohol-related conjunctivitis.  

VA outpatient treatment records dated in January 2002 reflect 
that the veteran has visual changes-problems with near vision 
and that he had error eye refraction.  

Having reviewed the evidence, the Board finds that service 
connection for an eye disorder is not warranted.  The veteran 
claims that he developed an eye disorder as a result of 
service.  While service medical records show treatment for 
conjunctivitis in January 1970 and for pterygium of the left 
eye in December 1970, there was no evidence of treatment for, 
diagnosis of, or residuals of those disorders between 
December 1970 and September 1971 when the veteran was 
examined for separation from service or when the veteran 
separated from service.  It is reasonable to conclude that 
the veteran's conjunctivitis and ptyergium had resolved 
during service.  

As to the post service medical evidence of conjunctivitis, 
the Board recognizes Dr. Quiles' diagnosis of the disorder in 
1993.  However, the doctor did not provide an opinion or 
suggest that the disorder is in any way related to service.  
Significantly, the VA examiner in 1993 associated the 
conjunctivitis to alcohol.  

Dr. Quiles also indicated in the August 1993 statement that 
the veteran is status post pterygium surgery of the left eye 
and that the veteran had elevated intraocular lens of the 
left eye.  However, subsequent VA medical records reflect no 
current diagnosis of those disorders.  The VA examiner in 
November 1993, an examination conducted specifically for 
nasal pterygium, recorded no findings of pterygium of the 
left eye.  In addition, there were no clinical findings of 
elevated intraocular lens of the left eye or indication that 
the veteran was a glaucoma suspect.  In fact, other than the 
finding of conjunctiva, the examination of the eye was 
unremarkable.  Moreover, the record includes subsequent VA 
and private medical records that reflect neither complaints 
associated with nor a diagnosis of ptyergium of the left eye 
or elevated intraocular lens of the left eye.  In the absence 
of a current diagnosis of pterygium of the left eye or 
intraocular lens of the left eye, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As to the diagnoses pertaining to error refraction error of 
the eyes, this is not a disorder recognized for VA 
compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2002).  


ORDER

Service connection for an eye disorder is denied.  


REMAND

As to the claim for service connection for hearing loss in 
the left ear, the record suggests that there may be 
outstanding VA medical records pertaining to this matter.  A 
VA outpatient treatment record dated in May 2002 reflects 
that an audiological evaluation was reordered; however, the 
Board points out that no audiological evaluations have been 
associated with the veteran's claims file.  VA is responsible 
for obtaining medical evidence in its possession.  
38 U.S.C.A. § 5103 (c); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
development:


1.  The RO should obtain the veteran's 
medical records, including audiological 
evaluation(s), of the veteran's hearing 
loss in the left ear from the VA Medical 
Center in San Juan since May 2002.  If 
such document(s) cannot be located, this 
fact should be indicated in writing.  

2.  Then, the RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the RO should 
readjudicate the claim for a service 
connection for hearing loss in the left 
ear.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


